            Case 4:19-cv-01290-YGR Document 85 Filed 07/09/19 Page 1 of 7




 1   SCOTT A. KRONLAND (SBN 171693)
     MATTHEW J. MURRAY (SBN 271461)
 2   Altshuler Berzon LLP
     177 Post Street, Suite 300
 3
     San Francisco, CA 94108
 4   Telephone: (415) 421-7151
     Facsimile: (415) 362-8064
 5   E-mail: skronland@altber.com
             mmurray@altber.com
 6
     Counsel for Defendants California Teachers
 7
     Association, National Education Association,
 8   Fremont Unified District Teachers Association,
     Inc., Valley Center-Pauma Teachers Association,
 9   Hayward Education Association-CTA-NEA, Tustin
     Educators Association, and Associated Chino
10   Teachers
11

12
                                UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14     BETHANY MENDEZ, et al.,                          CASE NO.: 4:19-cv-01290-YGR
15
                Plaintiffs,                             DECLARATION OF WEI PAN
16     v.

17     CALIFORNIA TEACHERS ASSOCIATION,
       et al.,
18
19              Defendants.

20

21

22

23

24

25

26
27

28


                                 Declaration of Wei Pan; 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 85 Filed 07/09/19 Page 2 of 7




 1                                      DECLARATION OF WEI PAN
 2   I, Wei Pan, declare as follows:

 3          1.      I am the Associate Executive Director and Controller of California Teachers

 4   Association (“CTA”), one of the defendants in this case. I have been employed by CTA since

 5   April 2004 and have served as CTA’s Associate Executive Director and Controller since February

 6   2018. I am the senior manager overseeing CTA’s membership department, and I have personal

 7   knowledge of CTA’s membership policies and records. If called upon to testify I would testify

 8   truthfully and of my own knowledge to the following facts, based on CTA’s membership records.

 9          2.      By a Membership Commitment Card document signed and dated May 9, 2018,

10   Plaintiff Audrey Stewart agreed to become a member of CTA, the National Education
11   Association (NEA), and her Local Chapter (Hayward Education Association (HEA)), and also to

12   pay union dues and to request that her employer, the Hayward Unified School District, deduct

13   those dues from her paycheck and transmit them to CTA or its designated agent. A true and

14   correct copy of the document she signed is attached to this declaration as Exhibit A. Personal
15   contact information and social security number(s) have been redacted on Exhibit A and all other

16   exhibits attached to this declaration.

17          3.      Ms. Stewart resigned her membership in HEA, CTA, and NEA in December 2018.

18   HEA, CTA, and NEA consider her membership to have terminated as of the date of her request.
19   She is no longer a member of HEA, CTA, or NEA.

20          4.      Because Ms. Stewart signed her membership and dues authorization agreement on

21   May 9, 2018, Ms. Stewart’s 30-day dues authorization revocation period began on March 10, 2019

22   (60 days before her annual membership anniversary date). HEA accepted the allegations in her

23   complaint in this case, served on HEA on March 29, 2019, as her written revocation of her dues

24   deduction authorization. Her revocation was implemented, and dues deductions ended, as of

25   March 29, 2019. No dues will be deducted from Ms. Stewart’s pay going forward unless she

26   affirmatively authorizes further deductions.
27          5.      On April 4, 2019, HEA President Mercedes Faraj sent a letter to Ms. Stewart

28   regarding her resignation and the end of her dues deductions. A true and correct copy of that letter

                                                             1
                                       Declaration of Wei Pan; 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 85 Filed 07/09/19 Page 3 of 7




 1   is attached to this declaration as Exhibit B.
 2          6.      By a Membership Commitment Card document signed and dated May 14, 2018,

 3   Plaintiff Linda Leigh Dick (aka Linda Dick) agreed to become a member of CTA, NEA, and her
 4   Local Chapter (Valley Center-Pauma Teachers Association (VCPTA)), and also to pay union dues

 5   and to request that her employer, the Valley Center-Pauma Unified School District, deduct those

 6   dues from her paycheck and transmit them to CTA or its designated agent. A true and correct copy

 7   of the document she signed is attached to this declaration as Exhibit C.
 8          7.      Ms. Leigh Dick resigned her membership in VCPTA, CTA, and NEA in December

 9   2018. VCPTA, CTA, and NEA consider her membership to have terminated as of the date of her

10   request. She is no longer a member of VCPTA, CTA, or NEA.

11          8.      Because Ms. Leigh Dick signed her membership and dues authorization agreement

12   on May 14, 2018, Ms. Leigh Dick’s 30-day dues authorization revocation period began on March

13   15, 2019 (60 days before her annual membership anniversary date). VCPTA accepted the

14   allegations in her complaint in this case, served on VCPTA on March 26, 2019, as her written

15   revocation of her dues deduction authorization. Her revocation was implemented, and dues

16   deductions ended, as of March 28, 2019. No dues will be deducted from Ms. Leigh Dick’s pay

17   going forward unless she affirmatively authorizes further deductions.

18          9.      On April 5, 2019, VCPTA Acting President Susie Knoll sent a letter to Ms. Leigh
19   Dick regarding her resignation and the end of her dues deductions. A true and correct copy of that

20   letter is attached to this declaration as Exhibit D.
21          10.     By a Membership Commitment Card document signed and dated June 4, 2018,

22   Plaintiff Bethany Mendez (aka Bethany Van Alstine) agreed to become a member of CTA, NEA,
23   and her Local Chapter (Fremont Unified District Teachers Association (FUDTA)), and also to pay

24   union dues and to request that her employer, the Fremont Unified School District, deduct those

25   dues from her paycheck and transmit them to CTA or its designated agent. A true and correct copy

26   of the document she signed is attached to this declaration as Exhibit E.
27          11.     Ms. Mendez resigned her membership in FUDTA, CTA, and NEA in October 2018.

28   FUDTA, CTA, and NEA consider her membership to have terminated as of the date of her request.

                                                           2
                                     Declaration of Wei Pan; 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 85 Filed 07/09/19 Page 4 of 7




 1   She is no longer a member of FUDTA, CTA, or NEA.

 2           12.     Because Ms. Mendez signed her membership and dues authorization agreement on

 3   June 4, 2018, Ms. Mendez’s 30-day dues authorization revocation period began on April 5, 2019

 4   (60 days before her annual membership anniversary date). FUDTA accepted the allegations in her

 5   complaint in this case, received by FUDTA on March 28, 2019, as her written revocation of her

 6   dues deduction authorization. Her revocation was implemented, and dues deductions ended, as of

 7   April 5, 2019. No dues will be deducted from Ms. Mendez’s pay going forward unless she

 8   affirmatively authorizes further deductions.

 9           13.     On April 4, 2019, FUDTA President Victoria Birbeck-Herrera sent a letter to Ms.

10   Mendez regarding her resignation and the end of her dues deductions. A true and correct copy of

11   that letter is attached to this declaration as Exhibit F.
12           14.     By a Membership Enrollment Form K – 12 document signed and dated June 19,

13   2018, Plaintiff Angela Williams agreed to become a member of CTA, NEA, and her Local
14   Association (Associated Chino Teachers (ACT)), and also to pay union dues and to request that her

15   employer, the Chino Valley Unified School District, deduct those dues from her paycheck and

16   transmit them to CTA or its designated agent. A true and correct copy of the document she signed

17   is attached to this declaration as Exhibit G.
18           15.     Ms. Williams resigned her membership in ACT, CTA, and NEA by letter dated
19   August 13, 2018. CTA processed that resignation in August 2018 and she is no longer a member

20   of ACT, CTA, or NEA.

21           16.     Because Ms. Williams signed her membership and dues authorization agreement on

22   June 19, 2018, Ms. Williams’ 30-day dues authorization revocation period began on April 20, 2019

23   (60 days before her annual membership anniversary date). ACT accepted the allegations in her

24   complaint in this case as her written revocation of her dues deduction authorization. Her

25   revocation of dues deduction was implemented, and dues deductions ended, as of April 20, 2019.

26   No dues will be deducted from Ms. Williams’ pay going forward unless she affirmatively
27   authorizes further deductions.

28           17.     On April 4, 2019, ACT President Brenda Walker sent a letter to Ms. Williams

                                                            3
                                      Declaration of Wei Pan; 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 85 Filed 07/09/19 Page 5 of 7




 1   regarding her resignation and the end of her dues deductions. A true and correct copy of that letter

 2   is attached to this declaration as Exhibit H.
 3           18.     By a Membership Commitment Card document signed and dated August 28, 2018,

 4   Plaintiff Jennifer Gribben agreed to become a member of CTA, NEA, and her Local Chapter
 5   (FUDTA), and also to pay union dues and to request that her employer, the Fremont Unified

 6   School District, deduct those dues from her paycheck and transmit them to CTA or its designated

 7   agent. A true and correct copy of the document she signed is attached to this declaration as

 8   Exhibit I.
 9           19.     Ms. Gribben resigned her membership in FUDTA, CTA, and NEA in March 2019.

10   FUDTA, CTA, and NEA consider her membership to have terminated as of the date of her request.

11   She is no longer a member of FUDTA, CTA, or NEA.

12           20.     Because Ms. Gribben signed her membership and dues authorization agreement on

13   August 28, 2018, Ms. Gribben’s 30-day dues authorization revocation period began on June 30,

14   2019 (60 days before her annual membership anniversary date). FUDTA accepted the allegations

15   in her complaint in this case, received by FUDTA on June 14, 2019, as her written revocation of

16   her dues deduction authorization. Her revocation was implemented, and dues deductions ended, as

17   of June 30, 2019. No dues will be deducted from Ms. Gribben’s pay going forward unless she

18   affirmatively authorizes further deductions.
19           21.     On June 25, 2019, FUDTA President Victoria Birbeck-Herrera sent a letter to Ms.

20   Gribben regarding her resignation and the end of her dues deductions. A true and correct copy of

21   that letter is attached to this declaration as Exhibit J.
22           22.     By a Membership Commitment Card document signed and dated September 26,

23   2018, Plaintiff Scott Carpenter agreed to become a member of CTA, NEA, and his Local Chapter
24   (Tustin Educators Association (TEA)), and also to pay union dues and to request that his employer,

25   the Tustin Unified School District, deduct those dues from his paycheck and transmit them to CTA

26   or its designated agent. A true and correct copy of the document she signed is attached to this
27   declaration as Exhibit K.
28           23.     Mr. Carpenter resigned his membership in TEA, CTA, and NEA by letter dated

                                                            4
                                      Declaration of Wei Pan; 4:19-cv-01290-YGR
         Case 4:19-cv-01290-YGR Document 85 Filed 07/09/19 Page 6 of 7




 1   November 1, 2018. CTA honored that resignation. In a November 8, 2018 reply letter, Mr.

 2   Carpenter was notified that he is no longer a member of TEA, CTA, or NEA.

 3          24.     Because Mr. Carpenter signed his membership and dues authorization agreement on

 4   September 26, 2018, Mr. Carpenter’s 30-day dues authorization revocation period began on July

 5   30, 2019 (60 days before his annual membership anniversary date). TEA accepted the allegations

 6   in his complaint in this case, received by TEA on March 26, 2019, as his written revocation of his

 7   dues deduction authorization. His revocation will be implemented, and dues deductions will end,

 8   as of July 30, 2019. No dues will be deducted from Mr. Carpenter’s pay in payroll processing

 9   cycles beginning after that date unless he affirmatively authorizes further deductions.

10          25.     On April 4, 2019, TEA President Roger Kavigan sent a letter to Mr. Carpenter

11   regarding his resignation and the end of his dues deductions. A true and correct copy of that letter

12   is attached to this declaration as Exhibit L.
13          26.     By a Membership Commitment Card document signed and dated October 12, 2018,

14   Plaintiff Stephanie Christie (aka Stephanie Randazzo) agreed to become a member of CTA,
15   NEA, and her Local Chapter (FUDTA), and also to pay union dues and to request that her

16   employer, the Fremont Unified School District, deduct those dues from her paycheck and transmit

17   them to CTA or its designated agent. A true and correct copy of the document she signed is

18   attached to this declaration as Exhibit M.
19          27.     Ms. Christie resigned her membership in FUDTA, CTA, and NEA in March 2019.

20   FUDTA, CTA, and NEA consider her membership to have terminated as of the date of her request.

21   She is no longer a member of FUDTA, CTA, or NEA.

22          28.     Because Ms. Christie signed her membership and dues authorization agreement on

23   October 12, 2018, Ms. Christie’s 30-day dues authorization revocation period will begin on August

24   14, 2019 (60 days before her annual membership anniversary date). FUDTA accepted the

25   allegations in her complaint in this case, received by FUDTA on June 14, 2019, as her written

26   revocation of her dues deduction authorization. Her revocation will be implemented, and dues
27   deductions will end, as of September 2019. No dues will be deducted from Ms. Christie’s pay in

28   payroll processing cycles beginning after that date unless she affirmatively authorizes further

                                                           5
                                     Declaration of Wei Pan; 4:19-cv-01290-YGR
           Case 4:19-cv-01290-YGR Document 85 Filed 07/09/19 Page 7 of 7




     deductions .
2            29.     On June 25, 2019, FUDTA President Victoria Birbeck -Herrera sent a letter to Ms .
     Christie regarding her resignation and the end of her dues deductions. A true and correct copy of
4    that letter is attached to this declaration as Exhibit N .
5
6            I declare under penalty of perjury under the laws of the United States that the foregoing is
7    true and correct . Executed on July   8 , 2019, in                     , California.

8
9

10                                                    WEI PAN
11
12
13
14
15
16
17
18

19
20
21

22
23
24
25
26
27
28

                                                            6
                                      Declaration of Wei Pan; 4 : 19-cv-01290-YGR
